Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-20 are being allowed.

Terminal Disclaimer
The terminal disclaimer filed on 08/18/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded and approved on 08/18/2022

	
Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Klais (US 20140129733 A1) teaches A uniform resource locator (URL) mapping and routing system and method for generating, routing, and managing URLs is used to route internet users to application landing pages or websites based on a URL mapping scheme. Routing instructions for the URL may route a user accessing a URL to a destination landing page or an alternate landing page depending on routing instructions in the URL mapping scheme.
Rizvi et al. (US 20210266356 A1) teaches A system for online conversion attribution. The system includes a short uniform resource locator (URL) service programmed to, in response to receiving a short URL from a device: provide a cookie that includes a short URL ID to the device, and provide a short URL descriptor including the short URL ID to a user mapping service. The system further includes the user mapping service programmed to receive the short URL descriptor, receive a social media descriptor including a social media ID, map the short URL ID to the social media ID using the short URL descriptor and the social media descriptor, and attribute, using the mapping, a conversion on a website accessed using the device based upon receipt of the short URL ID from the device.
ARAI et al. (US 20160277273 A1) teaches A terminal device according to the present invention includes an application and a browser. The application includes a providing unit that provides the browser that is instructed by the application to perform a predetermined process with terminal information that is used to identify a terminal device and that is acquired by the application. The browser includes a sending unit that sends terminal information that is provided by the providing unit in the application and cookie information that is associated with a predetermined server device to the predetermined server device.
The combination of Klais and Rizvi et al. and ARAI et al. fail to disclose “A method of associating cookies to device identifiers of computing devices, comprising: receiving, by a server of a linking system from a computing device, a request to access a first webpage via an encoded uniform resource locator (URL) provided by the linking system to the computing device; providing, by the server of the linking system responsive to receiving the request to access, a second webpage of the linking system to the computing device, the second webpage including a script to cause a browser on the computing device to: store, on the computing device, a browser-specific cookie generated by the linking system for the browser, and send, to the server of the linking system, responsive accessing the first webpage, a request to associate the browser-specific cookie with a device identifier of the computing device, the request including an cookie identifier corresponding to the browser-specific cookie and the device identifier; receiving, by the server of the linking system, the request to associate the browser- specific cookie with the device identifier of the computing device; associating, by the server of the linking system, using the cookie identifier included in the request to associate, the browser-specific cookie with the device identifier; and monitoring, by the server of the linking system via the browser-specific cookie associated with the device identifier, activity of a plurality of applications and the browser on the computing device across one or more webpages accessed via one or more encoded URLs provided by the linking system using at least one of the plurality of applications or the browser” as recited in the independent claims.
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitations of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        8/19/22

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/22/2022